UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended November 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53901 TITAN OIL & GAS, INC. (Exact name of registrant as specified in its charter) Nevada 26-2780766 (State or Other Jurisdiction of Incorporation or Organization) I.R.S. Employer Identification No.) 7251 West Lake Mead Boulevard, Suite 300 Las Vegas, Nevada 89128 (Address of principal executive offices) (Zip Code) 702-562-4315 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[ x ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 54,227,000 shares of common stock, $0.001 par value, were issued and outstanding as of January 11, 2013. 1 TABLE OF CONTENTS Page PART I- Financial Information 3 Item 1. Financial Statements 3 Balance Sheets at November 30, 2012 (unaudited), and August 31, 2012 3 Statements of Operations (unaudited) for the three-month periods ended November 30, 2012 and 2011, and for the period from inception on June 5, 2008 to November 30, 2012. 4 Statements of Cash Flows (unaudited) for the three-month periods ended November 30, 2012 and 2011, and for the period from inception on June 5, 2008 to November 30, 2012. 5 Notes to the Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4Controls and Procedures 18 PART II – Other Information 18 Item 1.Legal Proceedings 18 Item 1A.Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 2 Item 1.Financial Statements TITAN OIL & GAS, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) November 30, August 31, ASSETS Current Assets Cash $ $ Accounts Receivable Prepaid Expenses Total Current Assets Oil and Gas Property Interests (net) (note 4) Total Assets $ $ LIABILITIES & STOCKHOLDERS’ EQUITY Current Liabilities Accounts Payable and Accrued Liabilities $ $ Total Current Liabilities Long Term Liabilities Asset Retirement Obligations (note 5) Total Long Term Liabilities Total Liabilities Stockholders' Equity: Common Stock, Par Value $.001 Authorized 100,000,000 shares, 54,227,000 shares issued and outstanding at November 30, 2012 and August 31, 2012 Paid-In Capital Deficit Accumulated Since Inception of the Exploration Stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 3 TITAN OIL & GAS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Cumulative Since June 5, 2008 For the Three Months Ended (Inception) to November 30, November 30, Revenues Oil and Gas Revenue $ $ $ Expenses Operating Expenses Depletion and Accretion Professional Expenses General and Administrative Management Fees - Stock-based compensation ) Directors’ Fees Total Expenses Net Loss from Operations (9,256 ) (24,203 ) (345,513 ) Other Income (Expenses) Gain on Sales of Assets - - Net Other Income (Expense) - - Write-down of Oil & Gas property costs - - (130,201 ) Net Loss $ ) $ ) $ ) Basic and Diluted loss per Share $ ) $ ) Weighted Average Shares Outstanding The accompanying notes are an integral part of these financial statements. 4 TITAN OIL & GAS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Cumulative Since June 5, 2008 For the Three Months Ended (Inception) to November 30, November 30, November 30 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities Depletion and Accretion Expense Write-down of oil & gas property costs — — Compensation Expense of Stock Options (4,344 ) Gain on Sale of Assets — — ) Change in Operating Assets and Liabilities (Increase) Decrease in Accounts Receivable (3,787 ) ) (Increase) Decrease in Prepaid Expenses (625 ) ) Increase (Decrease) in Accounts Payable andAccrued Liabilities ) (7,043 ) Net Cash Used in Operating Activities (10,992 ) (14,919 ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of Oil and Gas Property Interests (8,827 ) (8,314 ) ) Proceeds from Disposal of Oil and Gas Interest — — Net Cash Used in Investing Activities (8,827 ) (8,314 ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from Sale of Common Stock — — Net Cash Provided by Financing Activities — — Net (Decrease) Increase in Cash and Cash Equivalents (19,819 ) (23,233 ) Cash and Cash Equivalents at Beginning of Period — Cash and Cash Equivalents at End of Period $ $ $ The accompanying notes are an integral part of these financial statements. 5 TITAN OIL & GAS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Continued) Cumulative Since June 5, 2008 For the Three Months Ended (Inception) to November 30, November 30, November 30, SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the year for: Interest $
